                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,

         v.                                                    No. 3:18-CV-01236

ADDITIONAL RIGHTS WITH RESPECT
TO A PREEXISTING EASEMENT AND
RIGHT-OF-WAY OVER LAND
IN MONTGOMERY COUNTY, TENNESSEE, and
KATIE BAINE,
LUKE BAINE, her husband,
BANK OF AMERICA, N.A.,
ANDREW C. RAMBO, trustee, deceased, without
  appointment of successor trustee,
MORTGAGE ELECTRONIC REGISTRATION,
  SYSTEMS, INC., beneficiary and nominee,
Defendants.

                      JUDGMENT AND ORDER DISBURSING FUNDS

       This action came on to be considered, and it appears to the Court, as evidenced by the

signatures below, that the parties have agreed to resolve this action including the amount of just

compensation to be awarded for the condemned property rights and apportionment of the just

compensation award of that award among the named defendants. It further appearing to the

Court that Plaintiff has deposited with the registry of this Court the sum of $4,400, and that the

disbursement of the deposited sum, plus any accrued interest thereon less the applicable registry

fee, is provided for herein.




                                     1
     Case 3:18-cv-01236 Document 35 Filed 05/14/20 Page 1 of 4 PageID #: 79
       It is, therefore, ORDERED AND ADJUDGED that:

       1. Defendants shall recover of the Plaintiff $4,400 as full compensation for the taking

of the land herein condemned, and Defendant Bank of America, N.A., shall receive all of the

amount recovered as compensation.

       2. The Clerk of this Court is authorized and directed to draw a check on the funds on

deposit in the registry of this Court in the amount of $4,400, plus any accrued interest thereon

less the applicable registry fee, payable, to Bank of America, N.A., in full satisfaction of this

Judgment and Order Disbursing Funds (Judgment), and to mail said check to Bret J. Chaness,

Esq., Rubin Lublin TN, PLLC, 3145 Avalon Ridge Place, Suite 100, Peachtree Corners,

Georgia 30071, in full satisfaction of this Judgment.

       3. The vesting of title in the United States of America, free of all liens, claims, and

encumbrances, as evidenced by the Declaration of Taking filed herein on November 5, 2018

(Doc. 2), is hereby fully and finally confirmed with respect to the following-described property,

said description being the same as in Attachment 1 to the Declaration of Taking filed herein

(Doc. 2-1):

       A permanent easement and right-of-way, consisting of the perpetual right to enter
       at any time and from time to time the present right-of-way and to erect, maintain,
       repair, rebuild, operate, and patrol lines of transmission line structures with wires
       and cables for electric power circuits and communication circuits, and all
       necessary appurtenances, including guy wires, in, on, over, and across said right-
       of-way, together with the perpetual right to clear said right-of-way and keep the
       same clear of structures (including but not limited to flagpoles, solar panels,
       buildings, signboards, billboards), trees, brush, stored personal property, and fire
       hazards, to destroy or otherwise dispose of such trees and brush; to prevent the
       drilling or sinking of wells within the right-of-way; and to remove, destroy, or
       otherwise dispose of any trees located beyond the limits of said right-of-way
       which in falling could come within five feet of any transmission line structure or
       conductor located thereon, the Tennessee Valley Authority to remain liable for
       any direct physical damage to the land and annual growing crops resulting
       directly from the operations of the construction and maintenance forces of its
       agents and employees in the erection and maintenance of or in exercising a right



                                     2
     Case 3:18-cv-01236 Document 35 Filed 05/14/20 Page 2 of 4 PageID #: 80
       of ingress and egress to said transmission line structures, all upon, under, over,
       and across the described land:

       TRACT NO. SPC-94P

       A parcel of land located within the existing right-of-way line of the Springfield-
       Clarksville Transmission Line located in the 11th Civil District of Montgomery
       County, Tennessee, as shown on drawing LW-1814, sheet P3 of P4, R.5, a
       reduced scale copy of which is attached to the Declaration of Taking filed herein,
       said drawing recorded in the Register’s Office of Montgomery County, Tennessee
       in Plat Book J, pages 112-115 on tract shown as SPC-94P on the aforementioned
       plat, and containing 0.21 acre more or less.

       The foregoing easement rights are acquired except insofar as those rights or any
       part thereof are already owned by Plaintiff, which heretofore acquired and now
       owns a preexisting permanent easement and right-of-way for electric power
       transmission purposes over a portion of said land totaling 0.21 acre, by virtue of a
       grant of transmission line easement (TRACT SPC-94) recorded in Deed Book 87,
       page 227, in the office of the Register of Montgomery County, Tennessee.

       4. The Clerk of this Court shall furnish to Plaintiff a certified copy of this Judgment

which shall serve as a muniment of title.

       It is so ORDERED.



                                                 ALETA A. TRAUGER
                                                 U.S. District Judge




                                     3
     Case 3:18-cv-01236 Document 35 Filed 05/14/20 Page 3 of 4 PageID #: 81
We hereby approve and consent
to the entry of this Judgment:

s/Ibrahim M. Berro                       s/Bret J. Chaness (by permission)
James S. Chase (TN BPR 020578)           Bret J. Chaness (BPR # 31643)
Ibrahim M. Berro (TN BPR 036731)         Rubin Lublin TN, PLLC
TVA GENERAL COUNSEL’S OFFICE             3145 Avalon Ridge Place, Suite 100
400 West Summit Hill Drive               Peachtree Corners, Georgia 30071
Knoxville, Tennessee 37902-1401          Telephone 678.281.2730
Telephone 865.632.7295                   Email       bchaness@rubinlublin.com
Email     imberro@tva.gov
                                         Attorney for Defendants
Attorneys for Plaintiff                  Bank of America, N.A., and
                                         Mortgage Electronic Registration Systems, Inc.


s/James W. Fisher (by permission)
James W. Fisher, Jr. (BPR 012412)
3129 Hawthorn Drive
Clarksville, Tennessee 37043
Telephone      615.568.4513
Email jwf4law@aol.com

Attorney for Defendants
Katie Baine and Luke Baine
98627238




                                      4
      Case 3:18-cv-01236 Document 35 Filed 05/14/20 Page 4 of 4 PageID #: 82
